Name: 77/586/EEC: Council Decision of 25 July 1977 concluding the Convention for the protection of the Rhine against chemical pollution and an Additional Agreement to the Agreement, signed in Berne on 29 April 1963, concerning the International Commission for the Protection of the Rhine against Pollution
 Type: Decision
 Subject Matter: deterioration of the environment;  international affairs;  environmental policy;  natural environment
 Date Published: 1977-09-19

 Avis juridique important|31977D058677/586/EEC: Council Decision of 25 July 1977 concluding the Convention for the protection of the Rhine against chemical pollution and an Additional Agreement to the Agreement, signed in Berne on 29 April 1963, concerning the International Commission for the Protection of the Rhine against Pollution Official Journal L 240 , 19/09/1977 P. 0035 - 0052 Spanish special edition: Chapter 15 Volume 2 P. 0046 Portuguese special edition Chapter 15 Volume 2 P. 0046 DA L 240 19/09/1977 P. 0051-0052 DE L 240 19/09/1977 P. 0051-0052 EN L 240 19/09/1977 P. 0035-0036 FR L 240 19/09/1977 P. 0035-0036 IT L 240 19/09/1977 P. 0051-0052 NL L 240 19/09/1977 P. 0051-0052COUNCIL DECISION of 25 July 1977 concluding the Convention for the protection of the Rhine against chemical pollution and an Additional Agreement to the Agreement, signed in Berne on 29 April 1963, concerning the International Commission for the Protection of the Rhine against Pollution (77/586/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the declaration of the Council of the European Communities and of the representatives of the Governments of the Member States meeting in the Council of 22 November 1973 on the European Communities action programme on the environment (2), Whereas, in particular, this programme emphasizes that the entire Community is concerned to prevent and reduce freshwater pollution; Whereas Council Directive 76/464/EEC of 4 May 1976 on pollution caused by certain dangerous substances discharged into the aquatic environment of the Community (3) provides that certain measures are to be implemented by the Community in order to reduce the various types of pollution, in particular that of inland surface waters and territorial seas; Whereas the Convention on the protection of the Rhine against chemical pollution, signed in Bonn on 3 December 1976, provides in particular that suitable measures should be adopted to prevent and reduce pollution of inland surface waters and sea water ; whereas some of the measures concern substances to which the abovementioned Directive applies; Whereas Community participation in the implementation of the Convention in question requires that the Community become party to the Agreement concerning the International Commission for the Protection of the Rhine against Pollution signed in Berne on 29 April 1963; Whereas that Agreement was amended accordingly by an Additional Agreement signed in Bonn on 3 December 1976; Whereas it appears necessary for the Community to conclude this Convention and Additional Agreement in order to attain, in the course of the operation of the common market, one of the objectives of the Community as regards the protection of the environment and of the quality of life ; whereas, moreover, provision is not made in the Treaty for the powers necessary to this end; Whereas the Convention and the Additional Agreement have been signed on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 The Convention for the protection of the Rhine against chemical pollution and the Additional Agreement to the Agreement, signed in Berne on 29 April 1963, concerning the International Commission for the Protection of the Rhine against Pollution are hereby concluded on behalf of the European Economic Community. The texts of the Convention and the Additional Agreement are annexed to this Decision. Article 2 The President of the Council of the European Communities shall, on behalf of the European (1)OJ No C 293, 13.12.1976, p. 63. (2)OJ No C 112, 20.12.1973, p. 1. (3)OJ No L 129, 18.5.1976, p. 23. Economic Community, deposit the instrument of conclusion provided for in Article 17 of the Convention and Article 4 of the Additional Agreement (1). Article 3 The Community shall be represented by the Commission in the International Commission for the Protection of the Rhine against Pollution. The Commission shall in that body put forward the position of the Community in accordance with such directives as the Council may give it. Done at Brussels, 25 July 1977. For the Council The President H. SIMONET (1)The date of the entry into force of the Convention and the Additional Agreement will be published by the General Secretariat of the Council in the Official Journal of the European Communities.